Citation Nr: 0702226	
Decision Date: 01/25/07    Archive Date: 01/31/07

DOCKET NO.  05-10 427A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the appellant meets the basic eligibility 
requirements for VA
 nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel








INTRODUCTION

The veteran had active service from March 1942 to June 1946.  
The veteran died in May 1991.

The appellant is a friend of the veteran's.  This matter 
comes to the Board of Veterans' Appeals (Board) on appeal 
from a May 2003 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDING OF FACT

There is no evidence supporting a finding that the appellant 
is the veteran's natural child, stepchild or adopted child.


CONCLUSION OF LAW

The criteria for recognition of the appellant as the 
veteran's child for VA benefits purposes are not met.  38 
U.S.C.A. §§ 101(4)(A), 5103, 5103(A) (West 2002); 38 C.F.R.  
§§ 3.3, 3.57(a) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The question before the Board is whether the law provides for 
the benefit sought when the facts are as shown. The U.S. 
Court of Appeals for Veterans Claims (Court) has recognized 
that enactment of the VCAA does not affect matters on appeal 
from the Board when the question is limited to statutory 
interpretation. Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).

VA's Office of General Counsel has held that VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit. VAOPGCPREC 5-2004.  Nevertheless, 
the May 2003 rating decision and a February 2005 statement of 
the case notified the appellant of the controlling law and 
regulations and of the basis for the denial of his claim.  He 
has had ample opportunity to respond, and is not prejudiced 
by the Board's proceeding with a decision on the merits of 
the claim.



II.  Analysis of Claim

The appellant seeks death pension benefits.  He acknowledges 
that he is not a natural child, adopted child or stepchild of 
the veteran's.  However, the appellant  essentially maintains 
that he is equitably entitled to nonservice-connected death 
pension because he attended to the veteran's care in the last 
years of the veteran's life and was like a child to the 
veteran.
 
VA death pension benefits may be paid to a surviving child of 
a wartime veteran who died as a result of a nonservice-
connected disease of injury.  Basic entitlement exists if the 
veteran served in the active military, naval or air service 
for 90 days or more during a period of war; the veteran was 
at the time of death receiving or entitled to receive 
compensation or retired pay for a service-connected 
disability based on wartime service; and the surviving child 
meets certain net and income requirements.  38 C.F.R. § 
3.3(b).

Except as otherwise provided, the term "child" means an 
unmarried person who is a legitimate child, a child legally 
adopted before the age of 18 years and who is a member of the 
veteran's household or was a member of the veteran's 
household at the time of the veteran's death, or an 
illegitimate child; and who (i) is under the age of 18 years; 
or (ii) before reaching the age of 18 years became 
permanently incapable of self support; or (iii) after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4)(A) (West 
2002);  38 C.F.R. § 3.57(a) (2006).

In this case, there is no evidence supporting a finding that 
the appellant is the veteran's natural child, his stepchild, 
or was legally adopted by the veteran before age 18.  
Consequently, the appellant may not be considered the 
veteran's child for VA benefits purposes.  38 U.S.C.A. §§ 
101(4)(A), 38 C.F.R. § 3.57(a) (2006).  The appellant does 
not contend that he is the natural child, adopted child or 
stepchild of the veteran's and has not provided any evidence 
of such.  Rather, he contends that he had a close 
relationship with the veteran for many years and served the 
veteran as if the veteran was his father.  He asserts that 
death pension should be awarded on an equitable basis.  The 
Board is bound by the laws enacted by Congress, the 
regulations of the Department, the instructions of the 
Secretary, and the precedent opinions of the chief legal 
officer of the Department. 38 U.S.C.A. § 7104(c) (West 2002).  
VA regulations provide for pension benefits payable to a 
surviving child only under the circumstances set forth above.   
The Court had held that where the law and not the evidence is 
dispositive, the claim should be denied due to the lack of 
entitlement under the law.  In a case such as this one, where 
the law and not the facts are dispositive, the claim must be 
denied because of the absence of legal merit or the lack of 
entitlement under the law. Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994). 


ORDER

The claim of entitlement to nonservice-connected death 
pension benefits s denied.


____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


